Title: To George Washington from Sampson Darrell, 28 December 1757
From: Darrell, Sampson
To: Washington, George



Sir
28th Decembr 1757

I send you inclod Joseph West Deed to Darrell, also the Cources of Matthew Thomsons Patten. The Land has never been yet layed off, So that the line to give the three hundred acres must be run. as for Spencers line no Boddey Knowes it so well as Robert Stevens, who was our pilet on the Survay[.] I will git Mr Mason to come and lay Down that line. I am Sir Your Hble Servt

Sampson Darrell

